Fourth Court of Appeals
                               San Antonio, Texas
                                   September 20, 2018

                                  No. 04-18-00108-CV

                              IN THE MATTER OF B.B.,

                    From the 436th District Court, Bexar County, Texas
                             Trial Court No. 2016JUV01469
                       The Honorable Lisa Jarrett, Judge Presiding


                                     ORDER
        The Appellee’s Motion to Extend Time to File Brief is hereby GRANTED. Appellee’s
Brief is due October 19, 2018.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court